Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 27, 1975, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The closing of the courtroom in this narcotics purchase case was well within the discretion of the trial court (see People v Eason, 49 AD2d 621; United States ex rel. Lloyd v Vincent, 520 F2d 1272). The remaining contentions advanced by defendant have been examined and found to be without merit. Martuscello, Acting P. J., Christ, Shapiro, Titone and Hawkins, JJ., concur.